[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-1692

                        UNITED STATES,

                          Appellee,

                              v.

                  DAVID LYNWOOD BOWDEN, JR.,

                    Defendant, Appellant.

                                         

                         ERRATA SHEET

The opinion  of this court issued  on October 28,  1996 is amended
as follows:

On page  2,  line 6,  correct  the  spelling of  "inerrelated"  to
"interrelated."

                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-1692

                        UNITED STATES,

                          Appellee,

                              v.

                  DAVID LYNWOOD BOWDEN, JR.,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. Morton A. Brody, U.S. District Judge]                                                               

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Boudin and Lynch, Circuit Judges.                                                          

                                         

Brett D. Baber and Rudman & Winchell on brief for appellant.                                                
Jay P.  McCloskey, United States  Attorney, James  L. McCarthy and                                                                          
Margaret D. McGaughey, Assistant United States Attorneys, on brief for                             
appellee.

                                         

                       October 28, 1996
                                         

          Per  Curiam.   David  L.  Bowden  appeals from  his                                 

conviction for unlawful  possession of a firearm by  a felon,

in  violation  of 18  U.S.C.     922(g)(1)  and 924(e).   The

government has moved for  summary affirmance pursuant to Loc.

R.  27.1.  We grant the government's motion for the following

reasons.

          Bowden makes three  interrelated arguments.   First

he  contends  that    922(g)  is  unconstitutional under  the

reasoning  of United States v. Lopez, 115 S. Ct. 1624 (1995).                                                

"This  issue  is no  longer open  in  this circuit."   United                                                                         

States v.  Joost, 92 F.3d  7, 14  (1st Cir. 1996).   Bowden's                            

remaining  arguments are  that    922(g) requires  proof that

possession  of the  firearm had  a "substantial  effect" upon

interstate  commerce, and  that  the  jury instructions  were

flawed for not including that requirement.  In  United States                                                                         

v. Blais,  No. 95-1093,  slip op. at  8 (1st Cir.  August 28,                    

1996), we rejected precisely  the arguments that Bowden makes

here "about Lopez's alteration of the Scarborough standard of                                                             

minimal nexus."

          Bowden's conviction is summarily affirmed. See Loc.                                                                    

R. 27.1.

                             -2-